

 
EXHIBIT 10.2

 
 
CERADYNE, INC.
 
CLAWBACK POLICY
 
Effective as of June 8, 2010
 
1.  This policy sets forth the conditions under which Ceradyne, Inc. (the
“Company”) will seek reimbursement with respect to incentive compensation paid
or awarded to, and to recover profits realized from the sale of shares of the
Company’s common stock by, officers and employees of the Company.
 
2.  Provisions Applicable to Officers.
 
(a)  In each instance where all three of the following factors exist:
 
(i)  the incentive compensation payment or award (or the vesting of such award)
was based upon the achievement of financial results, as reported in a Form 10-Q,
Form 10-K or other report filed with the Securities and Exchange Commission
(“SEC”), that were subsequently the subject of a restatement to correct an
accounting error due to material noncompliance with any financial reporting
requirement under the federal securities laws;
 
(ii)  a lower payment or award would have been made to such officer (or lesser
or no vesting would have occurred with respect to such award) based upon the
restated financial results; and
 
(iii)  the need for the restatement was identified within three years after the
date of the first public issuance or filing of the financial results that were
subsequently restated;
 
the Company will seek to recover from each officer of the Company the portion of
any cash or equity-based incentive compensation paid to or received by such
officer for or during each of the restated periods that is greater than the
amount that would have been paid or received had the financial results been
properly reported.
 
(b)  In addition:
 
(i)  if all three of the factors in subparagraph (a) above apply, and
 
(ii)  the Audit Committee of the Board of Directors determines in its sole
discretion, exercised in good faith, that gross negligence, fraud or misconduct
by an officer or officers caused or contributed to the need for the restatement;
 
then the Company will also seek to recover from each officer who committed such
gross negligence, fraud or misconduct, the net profits realized by such
officer(s) from sales of shares of the Company’s common stock during the
12-month period following the first public issuance or filing with the SEC
(whichever first occurs) of the financial statements that subsequently were
restated.
 
3.  Provisions Applicable to Non-Officer Employees.
 
(a)  In each instance where all four of the following factors exist:
 
1

--------------------------------------------------------------------------------

 
 
(i)  the incentive compensation payment or award (or the vesting of such award)
was based upon the achievement of financial results, as reported in a Form 10-Q,
Form 10-K or other report filed with the SEC, that were subsequently the subject
of a restatement to correct an accounting error due to material noncompliance
with any financial reporting requirement under the federal securities laws;
 
(ii)  a lower payment or award would have been made to such employee (or lesser
or no vesting would have occurred with respect to such award) based upon the
restated financial results;
 
(iii)  the need for the restatement was identified within three years after the
date of the first public issuance or filing of the financial results that were
subsequently restated; and
 
(iv)  the Audit Committee of the Board of Directors determines in its sole
discretion, exercised in good faith, that gross negligence, fraud or misconduct
by an employee or employees caused or contributed to the need for the
restatement; then
 
(b)  The Company will seek to recover from each employee who committed such
gross negligence, fraud or misconduct:
 
(i)  the portion of any cash or equity-based incentive compensation paid to or
received by such employee(s) for or during each of the restated periods that is
greater than the amount that would have been paid or received had the financial
results been properly reported; and
 
(ii)  the net profits realized by such employee(s) from sales of shares of the
Company’s common stock during the 12-month period following the first public
issuance or filing with the SEC (whichever first occurs) of the financial
statements that subsequently were restated.
 
4.  Provisions Applicable to All Officers and Employees.
 
(a)  The Company may, to the extent permitted by law, enforce an officer’s or
employee’s repayment obligation under this policy by reducing any amounts that
may be owing from time-to-time by the Company or any of its subsidiaries to such
officer or employee, whether as wages, severance, vacation pay or in the form of
any other benefit or for any other reason.
 
(b)  The Audit Committee shall have full and final authority to make the
determination set forth in paragraphs 2(b)(ii) and 3(a)(iv) above, and the
Compensation Committee shall have full and final authority to make all other
determinations under this policy.
 
(c)  This policy shall be effective as of [June 8], 2010 (the “Effective Date”),
and shall apply to cash and equity-based incentive compensation that is
approved, granted or awarded on or after that date.  From and after the
Effective Date, each award agreement or other document setting forth the terms
and conditions of any incentive compensation shall include a provision
incorporating the requirements of this policy.
 
(d)  The repayment of incentive compensation under this policy is in addition to
any other right or remedy available to the Company.
 
(e)  The term “employee,” as used in this policy, means an employee of Ceradyne,
Inc. or one of its subsidiaries or divisions anywhere in the world.
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------